

117 HRES 235 IH: Supporting the demands of the #EndSARS movement for justice, accountability, and meaningful police and security sector reforms in Nigeria and calling upon the President and the Secretary of State to safeguard and promote the protection of freedoms of thought, assembly, and expression in Nigeria and around the world.
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 235IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Green of Texas (for himself, Mr. Castro of Texas, Ms. Omar, Mr. Hastings, Ms. Pressley, Ms. Bass, Ms. Jackson Lee, Mr. Cohen, Ms. Norton, Mr. Cooper, Ms. Titus, Mr. Danny K. Davis of Illinois, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting the demands of the #EndSARS movement for justice, accountability, and meaningful police and security sector reforms in Nigeria and calling upon the President and the Secretary of State to safeguard and promote the protection of freedoms of thought, assembly, and expression in Nigeria and around the world.Whereas, on October 20, 2020, armed security forces reportedly indiscriminately fired live ammunition on a crowd of peaceful protesters that had gathered at the Lekki Toll Gate in Lagos, Nigeria, resulting in numerous deaths and injuries, in an event now known as Black Tuesday;Whereas, on October 3, 2020, a widely shared video emerged appearing to show footage of the brutal treatment and robbery of a Nigerian citizen by Special Anti-Robbery Squad (commonly known as SARS) officers;Whereas since the emergence of this footage, thousands of people across Nigeria have been publicly and peacefully demonstrating against police brutality and demanding the complete disbandment of SARS;Whereas, on February 6, 2021, the Judicial Panel of Inquiry set up by the Lagos State Government to investigate the October 20, 2020, incident shockingly approved the reopening of the Lekki Toll Gate prior to the completion of forensic analysis of the crime scene sparking calls for further protests;Whereas, on February 13, 2021, peaceful demonstrators were reportedly arrested and tortured during a protest in response to the decision of the Lagos State Judicial Panel of Inquiry to reopen the Lekki Toll Gate;Whereas the #EndSARS movement in Nigeria has been peacefully calling for the disbandment of SARS, that has been implicated in widespread human rights abuses, including torture and extrajudicial killings;Whereas there has been significant evidence of police violence and abuse by SARS in Nigeria, which must be thoroughly and immediately investigated in order to achieve justice for victims;Whereas justice for the victims and their families killed by Nigerian security forces during the peaceful demonstrations against police abuse must be addressed;Whereas comprehensive reform of the security sector, including specific measures of accountability, should be immediately initiated and implemented in a public and transparent manner;Whereas the Nigerian government must uphold the right to peaceful protest and assembly in accordance with the Universal Declaration of Human Rights, the International Covenant on Civil and Political Rights, the African Charter on Human and Peoples’ Rights, and the Constitution of the Federal Republic of Nigeria 1999 (as amended);Whereas there are over a million Nigerian migrants across the world, with nearly 400,000 Nigerian immigrants and their children residing in the United States;Whereas the African Union issued a strong condemnation of the murder of George Floyd, an African-American man unlawfully killed by Minneapolis police officers, in recognition of the global significance of the Black Lives Matters movement; andWhereas injustice against Black lives in Nigeria is a matter of international concern, because Black lives matter wherever they may be in the world: Now, therefore, be itThat the House of Representatives— (1)declares that the United States of America considers respect for human rights as a foundation for its bilateral and international engagement with Nigeria;(2)condemns the violent crackdown and intimidation of peaceful protesters by Nigeria’s security forces;(3)calls on the Nigerian government to—(A)not use excessive force against peaceful protesters in compliance with international law;(B)desist from the prosecution, harassment, and infringement of the human rights of any and all Nigerians for exercising their right to protest; and(C)release all persons wrongfully arrested for participating or supporting the #EndSARS protests and pay reparations to victims of police brutality;(4)support the demands of the #EndSARS movement for justice, accountability, and meaningful police and security sector reforms in Nigeria; and(5)calls upon the President and the Secretary of State to safeguard and promote the protection of freedoms of thought, assembly, and expression in Nigeria and around the world.